Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 1 of 24




      EXHIBIT 9
  (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 2 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 3 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 4 of 24
      Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 5 of 24




       To: Ellmax, LLC

                                            EXHIBIT A

                                          DEFINITIONS

       Wherever they hereafter appear the following words and phrases have the following

meanings:

       1.      “Plaintiff” in the above captioned action shall mean the plaintiff Virginia Giuffre

formerly known as Virginia Roberts.

       2.      “Defendant” in the above captioned action shall mean the defendant Ghislaine

Maxwell and her employees, representatives or agents.

       3.       “Agent” shall mean any agent, employee, officer, director, attorney, independent

contractor or any other person acting, or purporting to act, at the discretion of or on behalf of

another.

       4.      “Correspondence” or “communication” shall mean all written or verbal

communications, by any and all methods, including without limitation, letters, memoranda,

and/or electronic mail, by which information, in whatever form, is stored, transmitted or

received; and, includes every manner or means of disclosure, transfer or exchange, and every

disclosure, transfer or exchange of information whether orally or by document or otherwise,

face-to-face, by telephone, telecopies, e-mail, text, modem transmission, computer generated

message, mail, personal delivery or otherwise.

       5.       “Document” shall mean all written and graphic matter, however produced or

reproduced, and each and every thing from which information can be processed, transcribed,

transmitted, restored, recorded, or memorialized in any way, by any means, regardless of

technology or form. It includes, without limitation, correspondence, memoranda, notes,

notations, diaries, papers, books, accounts, newspaper and magazine articles, advertisements,
                                                  1
      Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 6 of 24




photographs, videos, notebooks, ledgers, letters, telegrams, cables, telex messages, facsimiles,

contracts, offers, agreements, reports, objects, tangible things, work papers, transcripts, minutes,

reports and recordings of telephone or other conversations or communications, or of interviews

or conferences, or of other meetings, occurrences or transactions, affidavits, statements,

summaries, opinions, tests, experiments, analysis, evaluations, journals, balance sheets, income

statements, statistical records, desk calendars, appointment books, lists, tabulations, sound

recordings, data processing input or output, microfilms, checks, statements, receipts, summaries,

computer printouts, computer programs, text messages, e-mails, information kept in computer

hard drives, other computer drives of any kind, computer tape back-up, CD-ROM, other

computer disks of any kind, teletypes, telecopies, invoices, worksheets, printed matter of every

kind and description, graphic and oral records and representations of any kind, and electronic

“writings” and “recordings” as set forth in the Federal Rules of Evidence, including but not

limited to, originals or copies where originals are not available. Any document with any marks

such as initials, comments or notations of any kind of not deemed to be identical with one

without such marks and is produced as a separate document. Where there is any question about

whether a tangible item otherwise described in these requests falls within the definition of

“document” such tangible item shall be produced.

       6.      “Employee” includes a past or present officer, director, agent or servant, including

any attorney (associate or partner) or paralegal.

       7.      “Including” means including without limitations.

       8.      “Jeffrey Epstein” includes Jeffrey Epstein and any entities owned or controlled by

Jeffrey Epstein, any employee, agent, attorney, consultant, or representative of Jeffrey Epstein.

       9.       “You” or “Your” hereinafter means Ellmax, LLC and any employee, agent,
attorney, consultant, related entities or other representative of Ellmax, LLC.


                                                    2
      Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 7 of 24




                                        INSTRUCTIONS

       1.      Production of documents and items requested herein shall be made at the offices

of Boies Schiller & Flexner, LLP, 401 E. Las Olas Boulevard, Suite 1200, Fort Lauderdale,

Florida 33301, no later than five (5) days before the date noticed for your deposition, or, if an

alternate date is agreed upon, no later than five (5) days before the agreed-upon date.

       2.      Unless indicated otherwise, the Relevant Period for this Request is from 1996 to

the present. A Document should be considered to be within the relevant time frame if it refers or

relates to communications, meetings or other events or documents that occurred or were created

within that time frame, regardless of the date of creation of the responsive Document.

       3.      This Request calls for the production of all responsive Documents in your

possession, custody or control without regard to the physical location of such documents.

       4.      If any Document requested was in your possession or control, but is no longer in

its possession or control, state what disposition was made of said Document, the reason for such

disposition, and the date of such disposition.

       5.      For the purposes of reading, interpreting, or construing the scope of these

requests, the terms used shall be given their most expansive and inclusive interpretation. This

includes, without limitation the following:

               a)      Wherever appropriate herein, the singular form of a word shall be
                       interpreted as plural and vice versa.

               b)      “And” as well as “or” shall be construed either disjunctively or
                       conjunctively as necessary to bring within the scope hereof any
                       information (as defined herein) which might otherwise be construed to be
                       outside the scope of this discovery request.

               c)      “Any” shall be understood to include and encompass “all” and vice versa.

               d)      Wherever appropriate herein, the masculine form of a word shall be
                       interpreted as feminine and vice versa.

               e)      “Including” shall mean “including without limitation.”

                                                 3
         Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 8 of 24




          6.    If you are unable to answer or respond fully to any document request, answer or

respond to the extent possible and specify the reasons for your inability to answer or respond in

full. If the recipient has no documents responsive to a particular Request, the recipient shall so

state.

          7.    Unless instructed otherwise, each Request shall be construed independently and

not by reference to any other Request for the purpose of limitation.

          8.    The words “relate,” “relating,” “relates,” or any other derivative thereof, as used

herein includes concerning, referring to, responding to, relating to, pertaining to, connected with,

comprising, memorializing, evidencing, commenting on, regarding, discussing, showing,

describing, reflecting, analyzing or constituting.

          9.    “Identify” means, with respect to any “person,” or any reference to the “identity”

of any “person,” to provide the name, home address, telephone number, business name, business

address, business telephone number and a description of each such person’s connection with the

events in question.

          10.   “Identify” means, with respect to any “document,” or any reference to stating the

“identification” of any “document,” provide the title and date of each such document, the name

and address of the party or parties responsible for the preparation of each such document, the

name and address of the party who requested or required the preparation and on whose behalf it

was prepared, the name and address of the recipient or recipients to each such document and the

present location of any and all copies of each such document, and the names and addresses of all

persons who have custody or control of each such document or copies thereof.

          11.   In producing Documents, if the original of any Document cannot be located, a

copy shall be produced in lieu thereof, and shall be legible and bound or stapled in the same

manner as the original.

                                                     4
      Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 9 of 24




       12.     Any copy of a Document that is not identical shall be considered a separate

document.

       13.     If any requested Document cannot be produced in full, produce the Document to

the extent possible, specifying each reason for your inability to produce the remainder of the

Document stating whatever information, knowledge or belief which you have concerning the

portion not produced.

       14.     If any Document requested was at any one time in existence but are no longer in

existence, then so state, specifying for each Document (a) the type of document; (b) the types of

information contained thereon; (c) the date upon which it ceased to exist; (d) the circumstances

under which it ceased to exist; (e) the identity of all person having knowledge of the

circumstances under which it ceased to exist; and (f) the identity of all persons having

knowledge or who had knowledge of the contents thereof and each individual’s address.

       15.     All Documents shall be produced in the same order as they are kept or maintained

by you in the ordinary course of business.

       16.     You are requested to produce all drafts and notes, whether typed, handwritten or

otherwise, made or prepared in connection with the requested Documents, whether or not used.

       17.     Documents attached to each other shall not be separated.

       18.     Documents shall be produced in such fashion as to identify the department,

branch or office in whose possession they were located and, where applicable, the natural person

in whose possession they were found, and business address of each Document’s custodian(s).

       19.     If any Document responsive to the request is withheld, in all or part, based upon

any claim of privilege or protection, whether based on statute or otherwise, state separately for

each Document, in addition to any other information requested: (a) the specific request which

calls for the production; (b) the nature of the privilege claimed; (c) its date; (d) the name and

                                                  5
     Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 10 of 24




address of each author; (e) the name and address of each of the addresses and/or individual to

whom the Document was distributed, if any; (f) the title (or position) of its author; (g) type of

tangible object, e.g., letter, memorandum, telegram, chart, report, recording, disk, etc.; (h) its title

and subject matter (without revealing the information as to which the privilege is claimed); (i)

with sufficient specificity to permit the Court to make full determination as to whether the claim

of privilege is valid, each and every fact or basis on which you claim such privilege; and (j)

whether the document contained an attachment and to the extent you are claiming a privilege as

to the attachment, a separate log entry addressing that privilege claim.

        20.     If any Document requested herein is withheld, in all or part, based on a claim that

such Document constitutes attorney work product, provide all of the information described in

Instruction No. 19 and also identify the litigation in connection with which the Document and the

information it contains was obtained and/or prepared.

        21.     Plaintiff does not seek and does not require the production of multiple copies of

identical Documents.

        22.     This Request is deemed to be continuing. If, after producing these Documents,

you obtain or become aware of any further information, Documents, things, or information

responsive to this Request, you are required to so state by supplementing your responses and

producing such additional Documents to Plaintiff.




                                                   6
     Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 11 of 24




             DOCUMENTS TO BE PRODUCED PURSUANT TO THIS SUBPOENA


        1.      All email from your server containing the term “Epstein.”

        2.      All documents containing the term “Epstein.”

        3.      All records of donations made by Jeffrey Epstein or related entities.

        4.      All email from your server containing the term “Giuffre.”

        5.      All documents containing the term “Giuffre.”

        6.      All email from your server containing the term “Virginia.”

        7.      All documents containing the term “Virginia.”

        8.      All email from your server containing the term “vr” or “VR.”

        9.      All documents containing the term “vr” or “VR.”

        10.     All email from your server containing the term “Dershowitz” or “dershowitz.”

        11.     All documents containing the term “Dershowitz” or “dershowitz.”

        12.     All email from your server containing the term “jeevacation.”

        13.     All documents containing the term “jeevacation.”

        14.     All email from your server, and all other documents, relating to sex abuse.

        15.     All email from your server, and all other documents, relating to trafficking of any

females.

        16.     All emails and all documents reflecting any placements of employees You have

made with Jeffrey Epstein or related entities.

        17.     All emails and all documents reflecting any contracts You have concerning

Jeffrey Epstein or related entities.




                                                 7
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 12 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 13 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 14 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 15 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 16 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 17 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 18 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 19 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 20 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 21 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 22 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 23 of 24
Case 1:15-cv-07433-LAP Document 1219-29 Filed 07/15/21 Page 24 of 24
